SIMPSON, J.
The bill in this case was filed by the appellee to establish a disputed boundary line, under section 3052, subd. 5, Code of 1907. Both complainant and respondents derive title through mesne conveyances from one A. G. Morris, who owned the entire tract of iand previous to the year 1883. On the 1st day of January, 1883, said Morris and his wife conveyed to William P. White a portion of the land held by him, describing it as “That part of the southwest quarter of section (18) eighteen, township (18) eighteen, range (2) two west, described by metes and bounds as follows, viz: Commencing at the southwest corner of said section eighteen; thence north twenty chains; thence north *6(65° 16') sixty-five degrees and sixteen minutes east ten chains; thence south (70°) seventy degrees east eleven and 70/100 chains (11.70) ; thence south (3° 30') three degrees and thirty minutés east eleven and 8/100 chains (11.08) ; thence south (27°) twenty-seven degrees east eight and 94/100 chains (8.94); thence south (87°) eighty-seven degrees west twenty-four (24) chains, to the southwest corner of said section eighteen, containing forty-five and 4/100 acres; situated in Jefferson county, Ala.” This is the basis of the title of respondents; and the complainant’s title is under subsequent conveyances, commencing January 22, 1887, describing the southern boundary of the lands conveyed as “the lands of William White.”
The point of controversy is as to the true location of the northern line of the lands conveyed to White, there being a conflict in various surveys, made at different times, as to the true location of the southwest corner of said section 18; the surveys offered in evidence by the respondents placing said corner about 165 feet north of the point fixed by the surveys introduced by the complainant. The evidence shows that, at the time said Morris sold to White, he (Morris) had the lines run under his own supervision and direction; that the northern line was run in the direction shown, in order to convey to White an orchard in the apex of the angle constituting said northern line, which White had ‘ stipulated for; that this line Avas marked by monuments, and a fence run along it; that White went into possession according to the line thus run; that said line was never disputed “until right recently;” that the line was still marked, or partly marked, by a fence when the respondent Grant bought in 1907; that some of the old rails, marking the “angle line,” are there still. In short, the evidence shows that the two coterminous proprietors *7fixed and marked tbe boundary line, and they and successors occupied up to it, claiming tbe same as tbe boundary line, for more than 20 years, before tbe respondents set up any claim to a different boundary line. “If two coterminous proprietors agree upon a dividing line, and follow up that agreement by tbe joint construction of a dividing fence, and afterwards occupy up to that fence, tbe possession is certainly adverse, and, if continued for tbe period prescribed in tbe statute of limitations, will confer a complete title.” — Brown v. Cockerell, 33 Ala. 44; Walker v. Wyman, 157 Ala. 478, 483-485, 47 South. 1011, and cases cited; 5 Am. & Eng. Ency. Law (2d Ed.) 859, and cases cited; 5 Cyc. 942, and cases cited.
So it is unnecessary to enter into an analysis of tbe various surveys, and determine wbicb correctly located tbe southwest corner of section 18. Tbe decree of tbe chancellor is affirmed.
Affirmed.
McClellan, Mayfield, and Sayre, JJ., concur.